342 F.3d 563
Lucinda G. MILLER; Elaine King-Miller, Plaintiffs-Appellees,v.TEXAS TECH UNIVERSITY HEALTH SCIENCES CENTER, Defendant-Appellant.
No. 02-10190.
United States Court of Appeals, Fifth Circuit.
August 12, 2003.

Bradley W. Howard, Grant A. Bannen, Brown & Fortunato, Amarillo, TX, for Plaintiffs-Appellees.
Amy Warr, David Earl Jenkins, Asst. Atty. Gen., Austin, TX, for Defendant-Appellant.
Kevin K. Russell, Jessica Dunsay Silver, U.S. Dept. of Justice, Civil Rights Div., Washington, DC, for Intervenor.
Appeal from the United States District Court for the Northern District of Texas; Mary Lou Robinson, Judge.
ON PETITION FOR REHEARING EN BANC
(Opinion May 13, 2003, 5th Cir., 2003, 330 F.3d 691)
Before KING, Chief Judge, and JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, DENNIS, CLEMENT and PRADO, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc. No decision has yet been made with respect to oral argument. The Clerk will specify a briefing schedule for the filing of supplemental briefs.